Case: 1:20-cv-00825-MWM-KLL Doc #: 40 Filed: 06/09/21 Page: 1 of 3 PAGEID #: 1610




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


ROSALIND HOLMES,                                                        Case No. 1:20-cv-825
     Plaintiff,                                                         McFarland, J.
                                                                        Litkovitz, M.J.

        vs.

GEORGIA PACIFIC,                                                       REPORT AND
    Defendant.                                                         RECOMMENDATION


        This matter is before the Court on plaintiff Rosalind Holmes’s “Amended Motion For

41(A) Voluntary Dismissal.” (Doc. 39). The Court recently recommended denial of plaintiff’s

initial such motion (Doc. 32) for the reasons set forth in its prior Report and Recommendation.

(See Doc. 38). Plaintiff now “request[s] that this Court voluntarily dismiss her amended

complaint (Docs. 20 & 28) filed against Georgia Pacific . . . without prejudice.” (Doc. 39 at

PAGEID 1607). 1

        Federal Rule of Civil Procedure 41(a)(1)(A) provides that a “plaintiff may dismiss an

action without a court order by filing: (i) a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment. . . .” Fed. R. Civ. P. 41(a)(1)(A)(i).

Georgia Pacific has not answered the most recently amended complaint (Doc. 28) or moved for

summary judgment, and the Court therefore construes plaintiff’s amended motion (Doc. 39) as

the notice of dismissal contemplated by Rule 41. See Potts v. Klein, No. 4:07-cv-697, 2007 WL

4248190, *3 (N.D. Ohio Nov. 30, 2007) (construing pro se plaintiff’s Rule 41 motion as a notice

of dismissal where the other requirements of Rule 41(a)(1) were satisfied).


1
  Plaintiff’s amended motion also references dismissal of “Count I – VI of her amended complaint[,]” which is all of
the claims asserted in that complaint. (Id. at PAGEID 1606; see Doc. 28).
Case: 1:20-cv-00825-MWM-KLL Doc #: 40 Filed: 06/09/21 Page: 2 of 3 PAGEID #: 1611




       It is therefore RECOMMENDED that plaintiff’s motion (Doc. 39) be construed as a

notice of dismissal under Rule 41 and her amended complaint (Doc. 28) be DISMISSED

without prejudice.



Date: _________
       6/9/2021                                           _________________________
                                                          Karen L. Litkovitz
                                                          United States Magistrate Judge




                                            2
Case: 1:20-cv-00825-MWM-KLL Doc #: 40 Filed: 06/09/21 Page: 3 of 3 PAGEID #: 1612




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ROSALIND HOLMES,                                              Case No. 1:20-cv-825
     Plaintiff,                                               McFarland, J.
                                                              Litkovitz, M.J.

       vs.

GEORGIA PACIFIC,
    Defendant.


                                             NOTICE
       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation within FOURTEEN (14) DAYS after being served

with a copy thereof. This period may be extended further by the Court on timely motion by

either side for an extension of time. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party's objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
